Citation Nr: 1456120	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional reimbursement for the Principles and Practice of Engineering-Civil examination.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2008, with additional unverified service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The Veteran is entitled to education benefits under Chapter 33.

2. In April 2011, the Veteran paid $265.00 to take the Principles and Practice of Engineering-Civil examination and was reimbursed $225.00 by VA.

3. Resolving the benefit of the doubt in favor of the Veteran, the Veteran is entitled to full reimbursement for the Principles and Practice of Engineering-Civil examination and should specifically be provided $40.00, the remaining difference between the amount he paid to take the test and the amount previously reimbursed.


CONCLUSION OF LAW

The criteria for entitlement to additional reimbursement for the Principles and Practice of Engineering-Civil examination have been met.  38 U.S.C.A. §§ 3002(3); 3452(b) (West 2002); 38 C.F.R. §§ 21.4268, 21.7142 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code but do not appear to apply in cases regarding educational benefits governed by Chapter 33.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Board has considered VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of the VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he should receive a full reimbursement for the Principles and Practice of Engineering-Civil examination that he completed in April 2011.  Initially, the Veteran requested reimbursement in the amount of $1,400.39, which included the books and courses he utilized in his preparation for the examination.  However, the amount VA may pay for a licensing or certification test is limited to the lowest of the following: (1) the fee charged for taking the test, (2) $2,000, or (3) the remaining amount of educational assistance to which the claimant is entitled.  38 U.S.C.A. § 3032(f); 38 C.F.R. § 21.7142(c).  As such, the RO notified the Veteran that he would receive reimbursement for the test alone, and he was awarded $225.00.  In this respect, the Veteran noted in his February 2012 substantive appeal that he was no longer requesting reimbursement for his books and review classes.  However, as he had paid a $265.00 fee for the examination, a difference of $40.00 remained for which he now sought reimbursement.  

VA is limited to the amount approved for an examination by the State Approval Agency (SAA).  In this respect, a record shows the SAA had approved the Principles & Practice of Engineering-Civil examination for a fee of $225.00.  However, the Board notes that this record indicates the status date for the approval was August 2002.  In light of the evidence showing the Veteran paid $265.00 for the examination he completed in April 2011, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran is entitled to full reimbursement for the Principles and Practice of Engineering-Civil examination.  As such, he is entitled to the remaining $40.00.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Entitlement to additional reimbursement in the amount of $40.00 for the Principles and Practice of Engineering-Civil examination is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


